Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-7 and 32-38 are pending, claims 8-32 are cancelled, claims 1 and 6 are amended, claim 38 is withdrawn (see below, and claims 32-38 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Election/Restrictions
Newly submitted claim 38are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: As claim 1 (invention 1) was the elected invention in the previous response, newly added independent claims include limitations (being the last section of claim 38) which was not previously presented and differs the claims from that of claim 1 such that they are exclusive and though some elements overlap in scope not all elements do. Specifically, the activating the one or more nozzles positioned along the boom assembly to selectively dispense the agricultural product therefrom with the one or more application variable outside of the predefined range once the notification is acknowledged by an operator of claim 38, are not overlapping with previously presented claim 1 and are mutually exclusive therefrom. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldhaus (U.S. 2016/03368011) in view of Arenson (U.S. 2013/0037625).
With respect to claim 1, Feldhaus disclose agricultural applicator system (abstract) comprising: 
a boom assembly (figure 1, #30); 
one or more nozzles positioned along the boom assembly (figure 1a) and configured to selectively dispense an agricultural product therefrom (abstract); 
a sensor (sensors noted in paragraphs 0008-0009, noted using a camera in paragraph 0051) operably coupled with the boom assembly and configured to capture data associated with one or more application variables (see variables in paragraphs 0008-0009, noting speed, vehicle travel speed, vehicle travel direction, wind speed, wind direction, a height of a first nozzle from a ground surface, and a height of a second nozzle from the ground surface); and 
a controller (paragraph 0008, controller) commutatively coupled to the sensor (paragraph 0008), the controller including a processor and associated memory (paragraph 0008), the memory storing instructions that, when implemented by the processor, configure the controller to: 
receive, from the sensor, the data associated with one or more application variables (paragraph 0008); 
analyze the data associated with one or more application variables to determine whether any of the one or more variables are outside of a predefined range defined by a lower and upper threshold (the noted threshold of the spray pattern, which is determined from the various speeds sensed and parameters sensed relating to the nozzle); 
provide a notification when the data associated with one or more application variables are outside of the predefined range (paragraph 0080, where the noted difference are sent to an operator to be taken manually, the noted 10% of the regulation amount being understood as the range above/below by 10%); and 
pause an application operation of the agricultural product exhausted from each of the one or more nozzles positioned along the boom assembly until the notification is acknowledged by an operator (paragraph 0082 discloses an alarm occurs and some spray nozzles are turned off (thus spray is paused, its also understood that the system is configured to pause speed/boom movement/ until the correct correction is done by the operator, the noted “each of the one or more nozzles” being the noted “spray nozzles turned off” being the nozzles that are tuned off and positioned along the boom); and
provide a mitigation instruction for returning the application variable to its respective predefined range (abstract and paragraphs 0008-0009, the corrective actions being taken by the system such as changing speed, duration of time of the fluid are dispended). Feldhaus fails to disclose display, with a user input device, a representation of the one or more variables relative to the predefined range.
Arenson, paragraph 0049, discloses “Upon initiation of spraying, the system will report and okay status unless an error is detected. If an error is subsequently detected during operation of the sprayer, the monitor 60 will report the error nozzle number and error, such as percentage off of average, and energize the LED 62 on the particular sensor interface module 55 adjacent that spray nozzle assembly 11 for easy operator location. The operator may then immediately correct the problem. such as by cleaning a blockage, replacing a nozzle or spray tip, before pressing a reset button to reset the system and remove the alert. If the flow rates of the individual nozzles are within the accepted range or standard, the monitor 66 will display that information.” Wherein Arenson discloses the display/monitor/control module in figure 8a. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the display/monitor of the control module of Arenson and its showing of accepted range/standard of the nozzle operation (and thus indication when the variables are not within the range by the understood error disclosed) into the system of Feldhaus, allowing the system of Feldhaus to allow a user to see the error and to make sure the correction has been done and said nozzles are within the defined range/standard that are acceptable for correct operation of the system. 
With respect to claim 2, Feldhaus discloses the sensor comprises at least one of a LIDAR device, a RADAR device, an imager (camera), or an ultrasound device.  
With respect to claim 3, Feldhaus as modified discloses the predefined range is provided by an operator through the user input device (as noted the vehicle operator can take corrective action it is further noted, also by turning on the device and activating the system to determine the desired range, the operator is setting the predefined range by utilizing the system of the vehicle; shown specifically by Arenson).  
With respect to claim 4, Feldhaus as modified discloses the user input device is within a human- machine interface positioned within a cab of a work vehicle (being the vehicle operator, i.e. operator in the cab shown in figure 1a; further discloses as the control module in Arenson).  
With respect to claim 5, Feldhaus as modified discloses the notification that the one or more application variables deviates from the predefined range is provided on the human-machine interface (paragraph 0082, computer alert or some other notification indicator alerting the operator).  
With respect to claim 6, Feldhaus discloses the one or more application variables include an incorrect nozzle tip (paragraph 0045-0046, disclose an application variable being that of the nozzle tips, as different nozzle tips are used along the length of the boom, and turning off/on the correct nozzle tips to obtain the desired spray pattern and the desired coverage of the target area; see also paragraphs 0049, 0062, and note figures 5-8b)
With respect to claim 7, Feldhaus discloses, further comprising: a positioning device communicatively coupled to the controller (paragraph 0033, gps), the controller being configured to receive location data from the positioning device associated with the boom assembly and correlate the location data to the one or more application variables to generate or update an application map associated with a field (paragraph 0071, as a gps is being used, as well as stored maps, and local coordinate grid to provide a boundary of said field, the location of the spray device can be configured to be determined and the spray area/area mapped).
With respect to claim 32, Feldhaus as modified discloses the one or more application variables, but only partially discloses it includes a boom assembly pressure exceeding a predefined pressure level (paragraph 0047, wherein the application variable is then the fluid pressure, changing the fluid pressure to obtain the desired droplets, see also paragraphs 0032, 0051; specifically paragraph 0032 which discloses pressure is sensed and used in the lookup table to determine the amount of fluid, and thus there is a desired lower and higher fluid pressure to get desired droplets). The examiner notes such pressure levels are not defined as being exceeding, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a predefined pressure level as the application variables such that it is what’s displayed to the user and utilized to determine a lower and higher bound as is shown in the combination of claim 1, as it is known in Feldhaus to have a set lower fluid pressure and higher fluid pressure to obtain desired droplets and when spraying fluid with various other elements effecting changes in the system, a determination being made that the fluid pressure is in the correct level would have been ideal to continuously obtain the desired droplets in the system (as is disclosed wanted by Feldhaus in paragraph 0032). 
With respect to claim 33, Feldhaus as modified discloses the one or more application variables includes a boom assembly movement exceeding a movement limit (abstract discloses such sensors sensing the speed of the boom (vehicle speed), both are sensed and when they are outside of their desired position/speed, making corrections to the travel speed of the vehicle, i.e. the speed of the boom).
With respect to claim 34, Feldhaus as modified discloses one or more application variables includes a turning speed or radius deviating from a predefined range or speed (abstract, the speed of the vehicle including the speed of the vehicle as it turns, and thus when the speed is outside its predefined speed correcting it).
Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldhaus and Arenson as applied to claim 1 above, and further in view of Jugovich (U.S. 2017/0295719).
With respect to claims 35-37, Feldhaus as modified discloses the system of claim 1, but fails to disclose wherein the instructions that, when implemented by the processor, further configure the controller to: generate a map illustrating one or more regions when the data associated with one or more application variables are outside of the predefined range, wherein the one or more regions includes a first region associated with a first priority level and a second region associated with a second priority level.
Jugovich discloses two regions, a first region being an unsprayed portion (the first priority level) and a second region being the sprayed portion (the second priority level), the noted priorities being such that, one needs to be sprayed and one has mapped and is known to have been sprayed. Jugovich discloses mapping the boundaries of the region and mapping the areas that have been sprayed, paragraphs 0106, 0051, and 0005-0006). Such that the system is able to determine the sprayed and unsprayed portions of the turf and apply the spray to only the unsprayed portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of mapping and using the mapping and the determination of the sprayed and its location as disclosed by Jugovich into the system of Feldhaus to better apply the fluid of Feldhaus to only the unsprayed portion, as such mapping and having an area of sprayed versus unsprayed (having two priorities, one to spray one that does not to be sprayed again) to accurately spray the surface being treated. 
Response to Arguments/Amendments
	The Amendment filed (10/27/2022) has been entered. Currently claims 1-7 and 32-38 are pending, claims 8-32 are cancelled, claims 1 and 6 are amended, claim 38 is withdrawn (see below, and claims 32-38 are new. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/03/2022). 	
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicants first argument is that the prior art of Feldhaus fails to disclose “a controller commutatively coupled to the sensor, the controller including a processor and associated memory, the memory storing instructions that, when implemented by the processor, configure the controller to provide a mitigation instruction for returning the application variable to its respective predefined range, as set forth in amended claim 1.” Examiner disagrees, as shown in the rejection of claim 1, Feldhaus discloses the controller, sensors, processor, associated memory, memory storing instruction, implementation of the process of the instructions, controller providing mitigation instructions to return an application variable to its respective predefined range. As paragraph 0008 discloses the memory, processor, computing being done, the controller, and the corrective action being taken to correct the speed/fluid duration being done. Applicant further argues that a person of ordinary skill in the art at the time of the invention would not have been motivated to combine the reference, examiner disagrees and again points to the above rejection where there is rational to combine the elements missing from Feldhaus by Arenson into the system of Feldhaus. It is unclear from applicants’ arguments why it would not have been obvious to utilize the teaching or Arenson “paragraph 0049, discloses “Upon initiation of spraying, the system will report and okay status unless an error is detected. If an error is subsequently detected during operation of the sprayer, the monitor 60 will report the error nozzle number and error, such as percentage off of average, and energize the LED 62 on the particular sensor interface module 55 adjacent that spray nozzle assembly 11 for easy operator location. The operator may then immediately correct the problem. such as by cleaning a blockage, replacing a nozzle or spray tip, before pressing a reset button to reset the system and remove the alert. If the flow rates of the individual nozzles are within the accepted range or standard, the monitor 66 will display that information.” Wherein Arenson discloses the display/monitor/control module in figure 8a.” into Feldhaus to arrive at the limitations being missed by Feldhaus. Specifically, that Feldhaus fails to disclose display, with a user input device, a representation of the one or more variables relative to the predefined range. The examiner disagrees with applicant’s assertion that the combination is improper and would not arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752